          Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                     14-MD-2543 (JMF)

This Document Relates To:                                                        OPINION AND ORDER
Sandy Brands et al. v. General Motors LLC, 15-CV-2709 (JMF)

-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

                  [Regarding General Motors’ Motion for Summary Judgment]

         The present case — brought by Plaintiffs Sandy Brands (“Brands”), Jay Brands, and

Emma Leyba — is part of multidistrict litigation (“MDL”) proceedings, general familiarity with

which is assumed, relating to alleged defects in the ignition switches and other features of certain

General Motors vehicles. Plaintiffs allege that a defective ignition switch in Brands’s 2007

Saturn Ion unintentionally rotated out of the “run” position, resulting in an accident during which

the car’s airbags failed to deploy. In an earlier order, the Court denied Plaintiffs’ motion for an

extension, nunc pro tunc, of the deadline to disclose expert reports, see 14-MD-2543, ECF No.

6102, 1 so Plaintiffs lack any expert testimony concerning the cause of their accident. Based on

the absence of expert testimony, New GM moves for summary judgment pursuant to Rule 56 of

the Federal Rules of Civil Procedure. In the alternative, New GM argues that summary

judgment is warranted because the undisputed evidence is not only inconsistent with inadvertent

rotation of the switch, but also affirmatively establishes that Brands’s car maintained power

throughout the crash sequence. For the reasons that follow, New GM’s motion is GRANTED.




1
         Unless otherwise indicated, all docket citations reference Docket No. 15-CV-2709 (JMF).
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 2 of 7



                                        BACKGROUND

       The following undisputed facts are taken from the admissible evidence in the record and,

to the extent supported by that evidence, from the parties’ Local Civil Rule 56.1 Statements. On

September 2, 2013, Brands was driving her 2007 Saturn Ion, with Leyba in the passenger seat,

on a California highway when another vehicle unexpectedly swerved into her lane. ECF No.

189-1 (“Pls.’ 56.1 Statement”), at 2; ECF No. 191 (“New GM Reply 56.1 Statement”), at 4-5.

According to both Leyba and an eye witness, Brands swerved into the left lane to avoid a

collision and crashed into the center guardrail. ECF No. 189-7, at 15, 19-20; ECF No. 189-8

(“Leyba Dep.”), at 88-89; see also ECF No. 189-4, at 11-12; New GM Reply 56.1 Statement 3-4.

The car’s front airbags did not deploy in the crash. See Pls.’ 56.1 Statement 5.

       Significantly, Leyba testified that, “as far as [she knew], the engine was running the

entire time up to the point where it made contact with the center median” and that she had no

“evidence or knowledge or observation of the ignition switch cutting off.” Leyba Dep. 89, 161;

see GM’s Reply Facts 7-8. Additionally, weeks after the crash, data was recovered from the

car’s Sensing and Diagnostic Module (“SDM”), “a microprocessor-based control module” in the

car that controls the deployment of the front airbags and — so long as the car maintains power

— records certain data in the event of a crash. New GM Reply 56.1 Statement 12-15. The data

indicated that the SDM retained power throughout the crash sequence and that it recorded two

“non-deployment” level events (that is, crash events that were not significant enough to trigger

deployment of the airbags). GM’s Reply Facts 10-11, 17-18. 2



2
         The Court treats these facts as undisputed even though Plaintiffs purport to dispute them
in their response to New GM’s Local Civil Rule 56.1 Statement. See Pls.’ 56.1 Statement 9-14.
That is because Plaintiffs’ Statement does not “specifically controvert[]” New GM’s evidence,
let alone do so with citations to admissible evidence. S.D.N.Y. Local Rule 56.1(c); see, e.g.,
Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001) (noting that a court is “free to
                                                 2
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 3 of 7



                                     LEGAL STANDARDS

       Summary judgment is appropriate where the admissible evidence and pleadings

demonstrate “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see also Johnson v. Killian, 680 F.3d 234, 236 (2d Cir.

2012) (per curiam). A dispute over an issue of material fact qualifies as genuine if the “evidence

is such that a reasonable jury could return a judgment for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); accord Roe v. City of Waterbury, 542 F.3d 31, 35

(2d Cir. 2008). The moving party bears the initial burden of demonstrating the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “In

moving for summary judgment against a party who will bear the ultimate burden of proof at trial,

the movant’s burden will be satisfied if [it] can point to an absence of evidence to support an

essential element of the nonmoving party’s claim.” Goenaga v. March of Dimes Birth Defects

Found., 51 F.3d 14, 18 (2d Cir. 1995) (citing Celotex, 477 U.S. at 322-23).

       In ruling on a motion for summary judgment, all evidence must be viewed “in the light

most favorable to the non-moving party,” Overton v. N.Y. State Div. of Military & Naval Affairs,

373 F.3d 83, 89 (2d Cir. 2004), and the court must “resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom summary judgment is



disregard” a party’s Local Rule 56.1 statement if the “cited materials do not support [the party’s]
factual assertions”). In fact, disturbingly, Plaintiffs’ statements seem to repeat — nearly
verbatim, but without attribution — their expert report that the Court had excluded as untimely.
Compare, e.g., Pls.’ 56.1 Statement13 (“The Saturn’s airbag likely did not deploy because the
airbag control module significantly underreported the vehicle’s actual speed change and thus is
unreliable. . . . The Saturn significant sustained [sic] frontal damage, including the hood, grille,
bumper cover, bent reinforcement bar, engine compartment, and headlights.”) with 14-MD-2543,
ECF No. 6017, at 2, 3 (“According to the supplied photograph and traffic collision report, the
Saturn sustained frontal damage, including the hood, grille, bumper cover, bent reinforcement
bar, engine compartment, and headlights. . . . The Saturn’s airbag likely did not deploy because
the airbag control module significantly underreported the vehicle’s actual speed change.”).
                                                 3
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 4 of 7



sought,” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir.

2004). To defeat a motion for summary judgment, the non-moving party must advance more

than a “scintilla of evidence,” Anderson, 477 U.S. at 252, and demonstrate more than “some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). The non-moving party “cannot defeat the motion by relying on the

allegations in [its] pleading or on conclusory statements, or on mere assertions that affidavits

supporting the motion are not credible.” Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996) (citation omitted).

                                           DISCUSSION

       Plaintiffs bring claims for strict liability, negligence, and breach of warranty. ECF No. 1-

10, at 7. It is undisputed that California law applies and that, for each of these claims, Plaintiffs

bear the burden of proving that the alleged ignition switch defect in Brands’ 2007 Saturn Ion was

a substantial factor in causing the accident and resulting injuries. See, e.g., Holmes v. Home

Depot USA, Inc., No. 1:06-CV-01527–SMS, 2008 WL 4966098, at *6 (E.D. Cal. Nov. 20, 2008)

(holding that causation is an indispensable element for negligence, strict liability, and breach of

warranty claims under California law); accord Stephen v. Ford Motor Co., 37 Cal. Rptr. 3d 9, 17

(Cal. Ct. App. 2005). New GM argues that Plaintiffs cannot carry this burden for two reasons:

first, because expert testimony is required to prove that the alleged defect caused or contributed

to the accident and the non-deployment of the airbags and Plaintiffs have no such testimony; and

second, because the undisputed factual record would preclude a reasonable fact finder from

concluding that the ignition switch inadvertently rotated, let alone that it caused the accident and

airbag non-deployment. See ECF No. 184 (“GM Br.”), at 1-2. The Court agrees.




                                                  4
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 5 of 7



       First, California law requires a plaintiff to present competent expert testimony on the

issue of causation where the issue involves complex, scientific matters “beyond common

experience.” Stephen, 37 Cal. Rptr. 3d at 17; accord Lassalle v. McNeilus Truck & Mfg., Inc.,

No. 16-CV-00766-WHO, 2017 WL 3115141, at *7 (N.D. Cal. July 21, 2017); People v. Sotelo,

G045281 et al., 2012 WL 5210031, at *8 (Cal. Ct. App. Oct. 23, 2012) (unpublished). That is

plainly the case here, as determining whether Plaintiffs’ accident and injuries were caused by an

ignition switch defect would require technical determinations of whether the ignition switch

could have and in fact did inadvertently rotate; whether the steering and breaking experiences

that Brands recalls are consistent with a loss of power; whether the airbags should have deployed

in the accident; and whether or to what extent the SDM data supports the conclusion of

inadvertent switch rotation. ECF No. 186-8; ECF No. 186-9, ¶¶ 9-13; see In re Gen. Motors

LLC Ignition Switch Litig., No. 14-MD-2543 (JMF), 2016 WL 4410008, at *2-3 (S.D.N.Y. Aug.

18, 2016) (noting that “issues surrounding defective design of airbags” call for expert testimony

because they “are beyond the ken of the average layman” and citing cases (internal quotation

marks omitted)). Plaintiffs’ lack of expert testimony on the issue of accident causation is thus

fatal to their claims. See, e.g., In re Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543

(JMF), 2017 WL 6729295, at *6, 11 (S.D.N.Y. Dec. 28, 2017) (granting summary judgment to

New GM on the ground that state law required expert testimony to prove accident causation and

the plaintiffs lacked any admissible such testimony); see also Miller v. Los Angeles Cty. Flood

Control Dist., 8 Cal.3d 689, 702 (1983).

       Plaintiffs’ principal argument to the contrary rests on cases applying the “consumer

expectation test” under California law. See ECF No. 189 (“Opp’n”), at 5-11 (citing, among other

cases, Soule v. Gen. Motors Corp., 8 Cal. 4th 548, 564 (1994)). But that test (which may not



                                                 5
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 6 of 7



even apply here, see GM Br. 8 n.5) concerns a separate issue that is not disputed for purposes of

this motion: whether a defect exists. See id. Causation is a discrete issue, see, e.g., Stephen, 37

Cal. Rptr. 3d at 13-17, and it is that issue here that calls for the expert testimony that Plaintiffs

lack. In the alternative, Plaintiffs contend that they do have expert testimony on the issue of

causation — in the form of testimony from Brands’s “treating surgeon . . . that the non-

deployment crash caused . . . Plaintiff’s injuries.” Opp’n 11. But that argument confuses the

issue of accident causation — that is, whether the alleged defect caused Plaintiffs’ accident —

with the issue of injury causation — that is, whether Plaintiffs’ accident caused Brands’ injuries.

See ECF No. 156 (limiting discovery to accident causation and deferring discovery on other

issues, including “damages” and “injury causation”). Brands’s treating surgeon’s expertise is

plainly irrelevant to the former, which is the basis of New GM’s motion. And in any event,

Plaintiffs failed to submit an expert report on accident causation from Brands’s treating surgeon

as required, see ECF No. 156, and may not do so now, see 14-MD-2543, ECF No. 6102.

        Second, and in any event, New GM would be entitled to summary judgment even if

Plaintiffs did not need expert testimony on the issue of accident causation. That is because the

undisputed evidence — including Leyba’s testimony that the engine was running throughout the

entire accident sequence and the SDM data — is not only inconsistent with inadvertent switch

rotation, but also affirmatively establishes that the car maintained power throughout the crash

sequence. In the face of that compelling evidence, Plaintiffs are left with only Brands’s

testimony that she had difficulty steering and braking and the fact that the 2007 Saturn Ion was

subject to a safety recall. But that “scintilla of evidence,” Anderson, 477 U.S. at 252, is not

enough to establish more than a “metaphysical doubt” that the ignition switch defect caused

Plaintiffs’ accident, Matsushita Elec. Indus., 475 U.S. at 586. That is not enough to defeat New



                                                   6
         Case 1:15-cv-02709-JMF Document 204 Filed 10/24/19 Page 7 of 7



GM’s motion for summary judgment. See Anderson, 477 U.S. at 248 (noting that a dispute of

fact is “genuine” only if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party”); see also, e.g., Sumaya v. Cequent Performance Prods., Inc., D066880, 2015

WL 2393276, at *7 (Cal. Ct. App. May 19, 2015) (unpublished) (“[T]o establish causation a

plaintiff must rely on more than speculation, conjecture or mere possibility.”).

                                         CONCLUSION

       For the foregoing reasons, New GM’s motion for summary judgment is GRANTED, and

Plaintiffs’ claims are DISMISSED in their entirety. The Clerk of Court is directed to terminate

15-CV-2709, ECF No. 183 and 14-MD-2543, ECF No. 6231, and to close 15-CV-2709.


       SO ORDERED.

Dated: October 24, 2019                     __________________________________
       New York, New York                            JESSE M. FURMAN
                                                   United States District Judge




                                                  7
